Dear Ms. O'Neal:
You have requested the opinion of this office on the following issues related to the Village of Killian:
(1) Can any business be brought before the Board of Aldermen except by motion, duly seconded?
(2) Does the appointment and dismissal of the clerk have to be by unanimous vote of the aldermen, or can it be by two-thirds, and does the mayor have to concur?
(3) If one of the aldermen is nominated as clerk, can he or she vote for himself/herself, and may the mayor break a tie on confirmation of the clerk?
We will address each of these issues separately, corresponding with the numbers used above:
(1) La. R.S. 33:406 provides the manner by which ordinances and resolutions shall be considered by the Board of Aldermen.  A copy of this statute is attached to this opinion for your reference.
In summary, the law does not require a motion and second for the introduction of ordinances, but does require that proposed ordinances be in writing, limited to one subject, copies provided to all aldermen and the mayor, notice of consideration and time and place of meeting published in official journal, a public hearing, and all but extraordinary emergency ordinances voted on at a meeting subsequent to the meeting in which it is introduced.
(2) La. R.S. 33:386 provides for the method of selection of the village clerk and a copy of this statute is attached for your reference.
In summary, this law requires that the mayor chooses the clerk who must then be confirmed by a majority vote of the Board of Aldermen.
La. R.S. 33:404A(3) provides that the appointment or removal of the clerk "shall be subject to approval by the Board of Aldermen, except that in the case of tie vote, the recommendation of the mayor shall prevail." Please note that with a three member Board of Aldermen, a majority vote will also be the two-thirds vote you asked about.
(3) La. R.S. 33:381B allows one of the members of the Board of Aldermen to be selected as clerk.  There is no provision of law which would require the aldermen nominated by the mayor to recuse him/herself from voting to confirm the choice.  La. R.S. 33:405A(1) provides that the mayor can always vote to break a tie in votes by the Board of Aldermen and La. R.S.33:404A(3) quoted in answer number 2, above, also provides that the mayor's choice for clerk prevails when there is a tie vote.
I trust that this answers your inquiries.  Please let me know if you need further information in this matter.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: GLENN R. DUCOTE Assistant Attorney General
GRD/vls
Enclosures